Shea, J.,
concurring. I agree with the majority that it was improper for the prosecutor to argue the missing witness inference before seeking the court’s permission in accordance with State v. Daniels, 180 Conn. 101, 113, 429 A.2d 813 (1980). It is clear, however, that all of the ingredients necessary for invocation of that principle were established by the evidence sufficiently to justify the argument that the failure to produce more than one alibi witness when others were also available detracted from the credibility of the alibi. The record is unclear as to whether the trial court implicitly granted such permission after the interruption of the *684prosecutor’s argument and a discussion of the subject in the absence of the jury. Although the court declared that no charge on missing witnesses would be given, none having been requested by the state, when the prosecutor continued his argument on the absence of the additional alibi witnesses after the jury had returned to the courtroom the defendant’s objection was “noted” rather than sustained.1 In any event, since *685the evidentiary foundation for the missing witness inference was adequate, the court should have allowed the argument. I disagree with the view of the majority, therefore, that it was error for the trial court not to have stricken suo motu this entirely reasonable argument of the state’s attorney.
Since I find no error on the part of the trial court, but merely an impropriety on the part of the prosecutor deserving perhaps some disciplinary measure, such as a reprimand, I find the discussion of harmless error in the majority opinion superfluous. I wholly disagree with the portion of that discussion that relies upon the standard instruction concerning quality vis-a-vis quantity of testimony to mitigate the harmfulness of the supposed error in failing to strike the missing witness argument of the prosecutor. See State v. Williams, 195 Conn. 1, 17, 485 A.2d 570 (1985) (Shea, J., concurring).
I agree with the result.

 During the colloquy held in the absence of the jury, the prosecutor argued that he should be permitted to comment on the failure of the defendant to bring in three other witnesses besides William Trujillo in support of his alibi. The defendant’s objection to this argument was that, since the state had the burden of proof, he was not obligated to produce any witnesses. We have rejected this claim of the defendant that the missing witness principle is inapplicable to a defendant in a criminal case. State v. Watley, 195 Conn. 485, 488, 488 A.2d 1245 (1985); State v. Daniels, 180 Conn. 101, 109, 429 A.2d 813 (1980).
The trial court denied motions made by the defendant, during this colloquy, for a dismissal and for a mistrial. The transcript continues:
“The Court: In the event that there is to be any requested charge on missing witnesses the State has a right to make such a request on missing witnesses. No request has been made. At this point the court would have been restrained not to give the missing witness presumption on missing witness charge in any event.
“Are you ready to continue your argument?
“Mr. Caldwell: Yes, Your Honor.
“The Court: All right. Bring in the jury.
(Whereupon, the jurors were brought to the courtroom at 11:05 a.m.)
“The Court: You may continue, Mr. Caldwell.
“Mr. Caldwell: Thank you, Your Honor. You heard testimony from Trujillo that Marilyn Deleon was there, the sister, fifteen years; brother Jerry, nine years of age; and a Willie Torres, fifteen years of age. Now, I think you have a right to inquire since Trujillo took the stand, the defendant took the stand, and tried to establish an alibi, whether or not any effort was made to contact these people.
“Mr. Ruane: I would have to object, again, Your Honor, on the same basis.
“The Court: Objection noted.
“Mr. Caldwell: Makes sense, doesn’t it? Having in mind Gonzalez’s testimony, he thought, he testified he laughed at Flynn when he told him that he had been identified as a robber, but he certainly seemed to have handled his alibi very cavalierly keeping in mind a young man charged with a very serious crime. I think you are entitled to hear from him since he took the stand, since he took the stand. He didn’t have to do anything. And I want you to know that I’m abundantly aware that it is the State’s burden *685to prove the defendant guilty beyond a reasonable doubt. Once he took the stand, I think that you were entitled to hear that efforts he made to put together this alibi and one wanting of an effort that makes sense, then I can respectfully suggest to you that this is so because for the most part it’s contrived. I don’t doubt that he was at 383 Lexington Avenue, but not at the time the robbery was committed, and, that in fact, I put it to you you can infer when he left [at seven] o’clock he left for reasons other than borrowing five dollars from an aunt. ...”